Case 20-61065-pwb          Doc 114    Filed 02/03/20 Entered 02/03/20 14:54:21           Desc Main
                                     Document      Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                )       Chapter 11
                                                      )
THE KRYSTAL COMPANY, et al., 1                        )       Case No. 20-61065 (PWB)
                                                      )
                                                      )
                Debtors.                              )       (Jointly Administered)
                                                      )

             NOTICE OF AMENDED AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON FEBRUARY 4, 2020 AT 10:00 A.M.


    Time and Date of Hearing:         February 4, 2020 at 10:00 a.m. (Prevailing Eastern Time)

    Location of Hearing:              The Honorable Paul W. Bonapfel
                                      United States Bankruptcy Court
                                      Northern District of Georgia
                                      Richard B. Russell Federal Building
                                      United States Courthouse
                                      75 Ted Turner Drive, SW
                                      Courtroom 1401
                                      Atlanta, Georgia 30303

    Copies of Motions:                A copy of each pleading can be viewed on the
                                      Court’s website at http://ecf.ganb.uscourts.gov
                                      (registered users) or at http://pacer.psc.uscourts.gov
                                      (unregistered users) and on the website of the
                                      Debtors’ claims and noticing agent, Kurtzman
                                      Carson          Consultants           LLC,           at
                                      http://www.kccllc.net/krystal. Further information
                                      may be obtained by calling Kurtzman Carson
                                      Consultants LLC toll free at (888) 249-2792
                                      (U.S./Canada) or (310) 751-2607 (International).


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
     tax identification number, include: The Krystal Company (4140); Krystal Holdings, Inc.
     (5381); and K-Square Acquisition Co., LLC (8916). The location of the Debtors’ corporate
     headquarters and service address is: 1455 Lincoln Parkway, Suite 600, Dunwoody, Georgia
     30346.
Case 20-61065-pwb       Doc 114    Filed 02/03/20 Entered 02/03/20 14:54:21           Desc Main
                                  Document      Page 2 of 6




I.      Matters Going Forward

     1. Utilities Motion. Debtors’ Emergency Motion Entry of Interim and Final Orders (I)
        Prohibiting Utilities from Altering, Refusing, or Discontinuing Service on Account of
        Prepetition Invoices; (II) Deeming Utilities Adequately Assured of Future Performance;
        (III) Establishing Procedures for Determining Adequate Assurance of Payment; and (IV)
        Granting Related Relief. [Docket No. 14]

        Response Deadline: February 3, 2020 at 5:00 p.m. (prevailing Eastern Time).

        Responses Filed:

           A. Objection of Florida Power & Light Company, Georgia Power Company, and
              Orlando Utilities Commission to the Debtors’ Emergency Motion for Entry of
              Interim and Final Orders (I) Prohibiting Utilities from Altering, Refusing, or
              Discontinuing Service on Account of Prepetition Invoices; (II) Deeming Utilities
              Adequately Assured of Future Performance; (III) Establishing Procedures for
              Determining Adequate Assurance of Payments; and (IV) Granting Related Relief.
              [Docket No. 91].

           B. Objection of Alabama Power Company to Debtors’ Emergency Motion for Entry
              of Interim and Final Orders (I) Prohibiting Utilities from Altering, Refusing, or
              Discontinuing Service on Account of Prepetition Invoices; (II) Deeming Utilities
              Adequately Assured of Future Performance; (III) Establishing Procedures for
              Determining Adequate Assurance of Payments; and (IV) Granting Related Relief.
              [Docket No. 104].

        Related Documents:

           A. Notice of Hearing. [Docket No. 56].

           B. Certificates of Service. [Docket Nos. 30, 86].

        Status: This Motion is going forward on an interim basis. Proposed counsel for the
                Debtors has conferred with counsel for the objecting parties, and they have
                indicated that they do not oppose the Debtors seeking entry of the proposed
                interim order, which is attached to the Motion as Exhibit B.




                                                2
Case 20-61065-pwb       Doc 114    Filed 02/03/20 Entered 02/03/20 14:54:21           Desc Main
                                  Document      Page 3 of 6




   2. Vendor Support Agreement Motion. Emergency Motion for Entry of Interim and Final
      Orders (I) Authorizing and Confirming Vendor Credit Support Arrangement; (II)
      Granting Superpriority Administrative Expense Claims; and (III) Granting Related
      Relief. [Docket No. 16]

      Response Deadline: January 31, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Response Filed:

          A. Wells Fargo Bank, National Association’s (I) Objection to Debtors’ Emergency
             Motion for Entry of Interim and Final Orders (1) Authorizing the Debtors to Use
             Cash Collateral, (2) Granting Adequate Protection to Lenders, (3) Modifying the
             Automatic Stay, (4) Scheduling a Final Hearing, and (5) Granting Related Relief;
             (II) Limited Objection to Certain First Day Relief; and (III) Request for Adequate
             Protection. [Docket No. 28].

      Related Documents:

          A. Interim Order (I) Authorizing and Confirming Vendor Credit Support
             Arrangement; (II) Granting Superpriority Administrative Expense Claims; and
             (III) Granting Related Relief. [Docket No. 53].

          B. Notice of Hearing. [Docket No. 56].

          C. Certificates of Service. [Docket Nos. 30, 86].

      Status: This Motion is going forward, and the Debtors request entry of a final order.

   3. Cash Collateral Motion. Debtors’ Emergency Motion for Entry of an Interim and Final
      Order (1) Authorizing the Debtors to Use Cash Collateral; (2) Granting Adequate
      Protection to Lenders; (3) Modifying the Automatic Stay; (4) Scheduling a Final Hearing;
      and (5) Granting Related Relief. [Docket No. 18]

      Response Deadline: January 31, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Response Filed:

          A. Wells Fargo Bank, National Association’s (I) Objection to Debtors’ Emergency
             Motion for Entry of Interim and Final Orders (1) Authorizing the Debtors to Use
             Cash Collateral, (2) Granting Adequate Protection to Lenders, (3) Modifying the
             Automatic Stay, (4) Scheduling a Final Hearing, and (5) Granting Related Relief;
             (II) Limited Objection to Certain First Day Relief; and (III) Request for Adequate
             Protection. [Docket No. 28].




                                               3
Case 20-61065-pwb        Doc 114     Filed 02/03/20 Entered 02/03/20 14:54:21          Desc Main
                                    Document      Page 4 of 6




         Related Documents:

            A. Interim Order (1) Authorizing the Debtors to Use Cash Collateral, (2) Granting
               Adequate Protection to Lenders, (3) Modifying the Automatic Stay, and (4)
               Providing Notice of Second Interim Hearing. [Docket No. 39].

            B. Notice of Hearing. [Docket No. 56].

            C. Certificates of Service. [Docket Nos. 30, 85, 86].

         Status: This Motion is going forward on an interim basis.

II.      Matters on Which the Debtors are Requesting a Continuance

      4. Cash Management Motion. Debtors’ Emergency Motion for Entry of an Order (I)
         Authorizing Continued Use of Prepetition Bank Accounts, Cash Management System,
         Forms, and Books and Records and (II) Granting Related Relief. [Docket No. 8].

         Response Deadline: January 28, 2020 at 5:00 p.m. (prevailing Eastern Time).

         Responses Filed: None.

         Related Documents:

            A. Interim Order (I) Authorizing Continued Use of Prepetition Bank Accounts, Cash
               Management System, Forms, and Books and Records and (II) Granting Related
               Relief. [Docket No. 48].

            B. Notice of Hearing. [Docket No. 56].

            C. Certificates of Service. [Docket Nos. 30, 86].

         Status: The Debtors request that the hearing on this Motion be continued to February 13,
                 2020 at 10:00 a.m.


      5. Taxes and Fees Motion. Debtors’ Emergency Motion for Entry of an Order (I)
         Authorizing Debtors to Pay Certain Prepetition Taxes and Related Obligations and (II)
         Granting Related Relief. [Docket No. 9].

         Response Deadline: January 28, 2020 at 5:00 p.m. (prevailing Eastern Time).

         Responses Filed: None.




                                                 4
Case 20-61065-pwb    Doc 114      Filed 02/03/20 Entered 02/03/20 14:54:21          Desc Main
                                 Document      Page 5 of 6




      Related Documents:

         A. Interim Order Authorizing the Debtors to Pay Certain Prepetition Taxes and
            Related Obligations and Granting Related Relief. [Docket No. 40].

         B. Notice of Hearing. [Docket No. 56].

         C. Certificates of Service. [Docket Nos. 30, 85, 86].

      Status: The Debtors request that the hearing on this Motion be continued to February 13,
              2020 at 10:00 a.m.


   6. PACA Motion. Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
      Pay Certain Prepetition Claims Arising Under the Perishable Agricultural Commodities
      Act and (II) Granting Related Relief. [Docket No. 21]

      Response Deadline: January 31, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Responses Filed: None

      Related Documents:

         A. Notice of Hearing. [Docket No. 56].

         B. Certificates of Service. [Docket No. 30, 86].

      Status: The Debtors request that the hearing on this Motion be continued to February 13,
              2020 at 10:00 a.m.


                           [Remainder of Page Intentionally Blank]




                                              5
Case 20-61065-pwb    Doc 114    Filed 02/03/20 Entered 02/03/20 14:54:21            Desc Main
                               Document      Page 6 of 6




Date: February 3, 2020                        Respectfully submitted,
      Atlanta, Georgia
                                              KING & SPALDING LLP


                                              /s/ Sarah R. Borders
                                              Sarah R. Borders
                                              Georgia Bar No. 610649
                                              Jeffrey R. Dutson
                                              Georgia Bar No. 637106
                                              Leia Clement Shermohammed
                                              Georgia Bar No. 972711
                                              KING & SPALDING LLP
                                              1180 Peachtree Street NE
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 572-4600
                                              Email: sborders@kslaw.com
                                              Email: jdutson@kslaw.com
                                              Email: lshermohammed@kslaw.com

                                              Proposed Counsel for the Debtors in
                                              Possession




                                          6
